Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 12/21/2021, has been entered. 
Claims 1-3 and 5-21 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US Pub. No. 2013/0221443 A1), hereafter referred to as Lin.

As to claim 10, Lin discloses a semiconductor structure (fig 2G, [0010]) comprising:
a first fin (214b) having a first height as measured from a first upper surface of a stepped substrate (202), the first upper surface of the stepped substrate extending laterally further than lateral extents of the first fin (upper surface of step of substrate 202 extends beyond fin 214b laterally); and 
a second fin (214f) having a second height as measured from a second upper surface of the stepped substrate (height from surface of substrate 202), the second upper surface of the stepped substrate extending laterally further than lateral extents of the second fin (step of substrate 202 extends laterally past fin 214f), wherein the first height is greater than the second height (height of 214b is larger than that of 214f), and an uppermost surface of the first fin is aligned with an uppermost surface of the second fin (uppermost surface of fins 214b and 214f are the aligned). 

As to claim 11, Lin discloses the semiconductor structure of claim 10 (paragraphs above),
wherein the first fin and the second fin are comprised of the same materials ([0012] both fins 214b and 214f are comprised of the same substrate material 202). 

As to claim 12, Lin discloses the semiconductor structure of claim 11 (paragraphs above),
wherein the materials of the first fin and the materials of the second fin are epitaxial semiconductor materials (substrate 202 may be an epitaxial semiconductor material [0013]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Lee et al. (US Pub. No. 2014/0284723 A1), hereafter referred to as Lee.

As to claim 13, Lin discloses the semiconductor structure of claim 10 (paragraphs above).
Lin does not disclose wherein the first fin has a first lattice constant and the second fin has a second lattice constant, the first lattice constant being different from the second lattice constant. 
Nonetheless, Lee discloses a first fin and a second fin with different lattice constants (fig 32, selective epitaxially grown semiconductor fins 137 and 237 with different heights inherently have different lattice constants; [0050]-[0052]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the fins of Lin using the selective epitaxial semiconductor material in order to control and optimize the semiconductor properties of the fin-FET. 

Allowable Subject Matter
Claims 1-3, 5-9 and 16-20 are allowed.
Claims 14-15 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest the limitations of independent claim 1.  Specifically, even though the Lin reference shows a stepped substrate 202 in figure 2G it does not show “a portion of a sidewall of the first fin coinciding with a sidewall of a step rise to an upper step of the stepped substrate.”  Claims 2-3 and 5-9 are allowable because of their dependence on allowable independent claim 1.  None of the references of record teach or suggest “a second fin disposed on an upper surface of a stepped substrate, the second fin adjacent the first fin, the second fin comprising a third epitaxial material, the third epitaxial material having a third thickness, the first epitaxial material being the same as the third epitaxial material, the first thickness being the same as the third thickness, wherein an upper surface of the first epitaxial material is offset an upper surface of the third epitaxial material” as recited in claim 16.  Claims 17-20 are allowable because of their dependence on allowable independent claim 16.  Claim 14 is objected to as allowable because none of the prior art of record teach or suggest “wherein a first sidewall of the second fin has an interface with a second sidewall of a step rise of the stepped substrate.”  Claim 15 is objected to as allowable because none of the prior art of record teach or suggest “wherein the first fin comprises a first material and a second material over the first material, wherein the second fin comprises the first material and the second material over the first material, wherein a first thickness of the first material in the first fin is the same as a second thickness of the first material in the second fin, wherein a third thickness of the second material in the first fin is greater than a fourth thickness of the second material in the second fin.”  Claim 21 is objected to as allowable because none of the prior art of record teach or suggest “the first insulating material having a higher density than the second insulating material.”  

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0124863A1 and US 2014/0124860A1 are pertinent prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/28/2022